DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                    
This office action is in response to the RCE filed on 02/08/2021.  Claims 1-10 remain pending with claims 1, 4 have been amended.                        
The 35 U.S.C. § 112 Rejection to claims 1-10 is withdrawn due the amendment filed on 01/20/2021.                          

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.                      
In the remarks, Applicant made three main arguments.                  
a)  The first argument:  Applicant previously argued that Ino’s semiconductor layer 48, gate electrode 45, and photosensitive layer 32 are not formed of the same materials (“Ino’s semiconductor layer 48 is formed using polycrystalline silicon. (see Ino, par. [0101]), gate electrode 45 is formed using a metal material, such as molybdenum (see Ino, par. [0099]), and photosensitive layer 32 forms in a similar manner to the TFT (see Ino, par. [0080].”)  See Applicant’s 03/02/2020 response, page 8.  In the FOA, the Examiner continued to interpret Ino’s semiconductor layer 48 and gate electrode 45 as “at least two metal lines” of a pixel P that are “made of a same material” despite the factual evidence to the contrary in Ino.  See FOA at page 4.  Instead, the Examiner continued to cite the same sections of Ino [0099] and [0108] without providing a proper basis of the reasoning why and how Ino’s semiconductor layer 48 and gate electrode 45 are made of the same material. Id.  Applicant respectfully submits that the Examiner’s omission of proper and detailed explanation amounts to a failure to establish a prima facie case of unpatentability, and the burden to rebut the Examiner’s rejection regarding the claimed feature of “wherein the plurality of first fine metal lines are made of a same material” has not shifted to Applicant.                       
This argument is not persuasive.  Even though the semiconductor layer 48 is not formed by polycrystalline silicon, but gate electrode 45, control electrode 43 and position sensor element 32a are all formed/made of a same material, molybdenum (see sections [0099], [0105]).                   
b)  The second argument:  Regarding the “photosensitive layer pattern residue,” the Original Specification describes:  As shown in Figure 9, space 210b are formed between the first fine metal lines 210a.  In some instances, some of the remaining patterns 111a may not be completely removed and may remain in some of the spaces 210b.  That is, the touch panel according to the above-described embodiment may have a photosensitive layer pattern residue Q1 remaining in some of the spaces 210b.  Original Specification, page 12, lines 18-22.  Ino’s element 32 is a light sensing (receiving) element that needs to be “driven” by circuits to “collect reception light data” (see Ino, par. [0080] while the claimed “photosensitive layer pattern residue” (emphasis added) that corresponds to remaining patterns of a photosensitive material, for example, after a development process.  See Original Specification, page 111, lines 16-17.  In contrast, claim 1 recites “a first photosensitive layer pattern residue that is made of a photosensitive resin…”  Emphasis added.  Applicant respectfully submits that Ino is entirely silent about at least this amended feature of claim 1.                  
This argument is not persuasive.  Based on the broadest reasonable interpretation (BRI), Ino’s disclosure of position sensor element 32a reads on the feature of “a first photosensitive layer pattern 
c)  The third argument:  It is noted that claim 4 recites “wherein the first photosensitive layer pattern residue is made of a positive photosensitive resin.”  Emphasis added.  In rejecting claim 4, the Examiner referred to Ino’s sections [0105], [0106], [0110], and [0111] (see FOA at page 5); however, contrary to the Examiner’s assertion, none of these cited sections of Ino discloses, otherwise teaches or suggest, “a photosensitive resin” or “a positive photosensitive resin,” let alone that is a photosensitive resin “removable by a development process.”                      
This argument is not persuasive.  Please see rejection below for details.                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2010/0164921) in view of Chen et al (US 2015/0109238), hereafter as Chen.                  

Ino discloses that a touch panel (see figures 1&2 and section [0061]; i.e., touch panel 200) comprising: a substrate comprising a wiring area and a sensor area (see figures 1&2&3&4 and sections [0060], [0061], [0076], [0077], [0079], [0105]; i.e., TFT substrate 201 comprising pixel P and wiring area and light receiving element 32a which functioned as position sensor formed inside pixel P); a plurality of sensing pattern located on a surface of the substrate in the sensor area and arranged in a regular pattern (see figures 4&6; i.e., sensing pattern 48, 45, 43, 32a located on surface of TFT substrate 201); and a wiring line located on the surface of the substrate in the wiring area and electrically connected to the plurality of sensing patterns (see figures 2&4&6, and sections [0104], [0105]; i.e., wiring lines 48, 45, 43, 44a, 44b, 31, 53, 54 located on the surface of TFT substrate 201, and electrically connected to sensing pattern 32a), wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged in an irregular mesh pattern, and a first photosensitive layer pattern residue located between at two of the first fine metal lines (see figures 2&4&6 and its associated depictions; i.e., pixels P with sensing pattern 43, 45, 32a arranged in a mesh, and photosensitive layer 32a located between at least two metal lines 48, 45, 43 of a pixel P), wherein the plurality of first fine metal lines are made of a same material (see sections [0099], [0105]; i.e., gate electrode 45, control electrode 43 and position sensor element 32a are all formed of a same material, molybdenum), and wherein the plurality of first fine metal lines and the first photosensitive layer pattern residue are both disposed on the surface of the substrate (see figure 4 and its associated depictions; i.e., first fine metal lines 31, 45, 43, 44b and the first photosensitive layer pattern residue 32a are both disposed on the surface of the substrate 201).                                                      
However, Ino does not specifically disclose that the first photosensitive layer pattern residue that is made of a photosensitive resin.                  

Furthermore, Ino does not specifically disclose that wherein each of the plurality of sensing patterns comprises a plurality of first fine metal lines arranged within a corresponding sensing pattern in an irregular mesh pattern when viewed in a plan view of the touch panel.                      
Chen teaches that metal sensing layer 130 disposed on surface 114 of touch panel 100  comprises plural electrode patterns 132 formed into a metal mesh structure including metal thin wires.  The electrode patterns 132 are in a shape of diamond.  The diamond-shaped patterns include a frame constructed by the metal thin wires and the latticed metal wires inside the frame, and the metal wires can be irregularly curved wires (see section [0029]; i.e., plural metal lines in an irregular mesh pattern within sensing electrode patterns 132).  The motivation of Chen is to lower or prevent the effect of the noise generated from the transparent conductive sensing layer in touch panel 100 (see section [0025], [0024]).                        
Ino and Chen are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ino by including the teachings from Chen in order to lower or prevent the effect of the noise generated from the transparent conductive sensing layer in touch panel.               
Even furthermore, Ino in view of Chen do not specifically disclose that the plurality of first fine metal lines and the first photosensitive layer pattern residue are both disposed directly on the surface of the substrate.                           
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                                    
RE claim 2, Ino in view of Chen disclose that wherein the wiring line includes the same material (see sections [0099], [0105]; i.e., gate electrode 45, control electrode 43 and position sensor element 32a are all formed of a same material, molybdenum).                               
RE claim 3, Ino in view of Chen disclose that wherein each of the plurality of sensing pattern and the wiring line comprises any one of molybdenum (Mo), silver (Ag), titanium (Ti), aluminum (Al), copper (Cu), gold (Au), platinum (Pt), and nickle (Ni), or an alloy thereof (see section [0105]).                       
RE claim 4, Ino in view of Chen disclose that wherein the first photosensitive layer pattern residue is made of a positive photosensitive resin (see sections [0104], [0110]).                                              
RE claim 5, Ino in view of Chen disclose that wherein the wiring line comprises a plurality of second fine metal lines arranged in an irregular mesh pattern, and a second photosensitive layer pattern residue located between at least two of the second fine metal lines (see sections [0104], [0111], [0115] and [0116]).           
RE claim 6, Ino in view of Chen disclose that wherein the substrate is a transparent substrate (see sections [0093], [0108]; i.e., glass substrate is a transparent substrate).                        
RE claim 7, Ino in view of Chen disclose that wherein the substrate is made of an insulating material selected from a group comprising glass, plastic, silicon and synthetic resin (see sections [0093], [0108]).                    

RE claim 10, Ino in view of Chen disclose that wherein the plurality of sensing patterns comprises a plurality of first sensing patterns extending in a first direction and a plurality of second sensing patterns extending in a second direction that is different from the first direction (see figure 2 and its associated depictions; i.e., sensing patterns extending in horizontal direction and vertical direction).                       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2010/0164921) in view of Chen et al (US 2015/0109238), hereafter as Chen, and further in view of Ohara et al (US 2010/0233847), hereafter as Ohara.                      
RE claim 8, Ino in view of Chen disclose the invention substantially as claimed.                   
However, Ino in view of Chen do not specifically disclose that wherein the substrate is made of a flexible film.                      
Ohara discloses that a plastic substrate can also be used as long as it can withstand heat treatment in a manufacturing step (see section [0048]).  A plastic substrate is of flexible film.  A touch panel made of flexible plastic substrate can be bendable.                


 Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 




						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    
			
FFT
March 13, 2021